DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 7/7/2021.
2.	Claims 21-40 are pending in the application. Claims 21, 31, and 36 are independent claims. Claims 1-20 have been cancelled by applicant. 
3.	The rejection of claims 21-23, 25-33, 35-38, and 40 under 35 U.S.C. 103 as being unpatentable over Evertsz in view of Krishnan has been withdrawn in response to applicant’s amendments. The rejection of claims 21-40 under 35 U.S.C. 101 has been withdrawn pursuant to applicant’s amendments.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, USPN 8,315,812 filed (1/25/2011) in view of Krishnan et al., PGPub. 2012/0172700 filed (2/1/2012).
In reference to independent claim 21, Taylor teaches:
	receiving at least one image of an individual’s anatomy (See Taylor, Col. 15) generate images through the use of CCTA, MRI, or Ultrasound imaging methods. The imaging methods mentioned may be used to produce images of the structures of the patient’s anatomy. The resulting image data may be provided by a third-party vendor such as a radiology lab or a cardiologist, or the patient’s physician, etc.
	performing, via a processor, at least one red flag task based on the at least one image of the individual’s anatomy, the red flag task comprising determining whether the at least one image is adequate for additional image processing and creation of a model (See Taylor, Col. 16) the transferred image data may be reviewed to determine if the data is acceptable. The determination may be performed by the user and/or by the computer system. A determination may be made in relation to the image data as to whether the image data is complete (e.g. includes sufficient portions of the aorta and the main coronary arteries) and further includes assessments performed by the user such as checking for inconsistencies or blurring in the CCTA data as well as checking for other artifacts that may prevent the visibility of structures within the image. 
	automatically determining, via the processor, one or more annotations for annotating anatomical features identified in the at least one image of the individual’s anatomy based on the red flag task (See Taylor, Col. 17 and figure 6) A user or the computer system may add seeds which act as starting points for segmenting the main coronary arteries and further states adding seeds in one or more branches connected to the main coronary arteries. The system may place the seeds automatically using extracted centerline information.
	determining a dependency or hierarchy between at least two of the one or more annotations for annotating anatomical features identified in the at least one image of the individual’s anatomy (See 
	The reference to Taylor fails to explicitly state a dependency or hierarchy between at least two of the annotations however the reference to Krishnan (See Krishnan, para. [0053-0059]) identifies within image data of an individual’s anatomy, pre-identified anatomical landmarks wherein each landmark is presented by displaying an indicator (e.g. a dot, cross, line, box, text label, etc.) and may include a dependency of labeling as it relates to a human spine including the specific vertebrae. Further, the labeling direction may be in the head-to-feet direction starting at the first thoracic vertebra T1. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Taylor which utilizes medical images and identifies annotations for specific anatomical feature identified within the image with the reference to Krishnan which teaches identifying annotations within medical images and more specifically determining a dependency of annotations for a specific anatomical feature identified such as the dependency of spinal vertebrae in a top down fashion since utilizing a structured and dependency identification method for annotations would have improved the organization and relevance of specific anatomical features displayed to a user.
	presenting, in a multi-planar reconstructed view, the one or more annotations to a user based on the determined dependency or hierarchy between the at least two of the one or more annotations (See Taylor, Col. 12, 17, and 18) the display may be used to display the three-dimensional model and/or any images generated such as the simulated blood pressure model, the simulated blood flow model, and the cFFR model. Further, the user may provide inputs to the computer system in order to generate a 
	The reference to Taylor fails to explicitly state presenting the annotations based on the determined dependency or hierarchy between the two annotations in a multi-planar reconstructed view however the reference to Krishnan (See para. 0039, 0049, and 0072) discloses a means of presenting multi-planar images in the display of medical image data and more specifically, the reference discloses generating a multi-planar image to enhance the visualization of an anatomical landmark. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined the reference to Taylor which provides different presentation views for a user including three-dimensional and sliced views for viewing specific annotation data with the reference to Krishnan which teaches a multi-planar reconstructed view of medical image data since it would have provided an added benefit of improving identification of specific annotation data for a specific anatomical feature. 
In reference to dependent claim 22, Taylor teaches:
	Wherein the red flag task enables the user to assess the at least one image of the individual’s anatomy (See Taylor, Col. 16) the transferred image data may be reviewed to determine if the data is acceptable. The determination may be performed by the user and/or by the computer system. A determination may be made in relation to the image data as to whether the image data is complete (e.g. includes sufficient portions of the aorta and the main coronary arteries) and further includes assessments performed by the user such as checking for inconsistencies or blurring in the CCTA data as well as checking for other artifacts that may prevent the visibility of structures within the image. 
In reference to dependent claim 23, Taylor teaches:
	Wherein the red flag task enables the user to assess the at least one image of the individual’s anatomy (See Taylor, Col. 16) the transferred image data may be reviewed to determine if the data is acceptable. The determination may be performed by the user and/or by the computer system. A 
In reference to dependent claim 24, Taylor teaches:
	Wherein the model illustrates a lumen or myocardium (See Taylor, Col. 17) User may provide inputs to the system in order to generate a first initial model and the system generates a first initial model including portions of varying intensity indicating the lumens of the aorta, the main coronary arteries, and/or the branches.
In reference to dependent claim 25, Taylor teaches:
	Wherein the red flag task enables the user to assess the at least one image of the individual’s anatomy (See Taylor, Col. 16) the transferred image data may be reviewed to determine if the data is acceptable. The determination may be performed by the user and/or by the computer system. A determination may be made in relation to the image data as to whether the image data is complete (e.g. includes sufficient portions of the aorta and the main coronary arteries) and further includes assessments performed by the user such as checking for inconsistencies or blurring in the CCTA data as well as checking for other artifacts that may prevent the visibility of structures within the image.
In reference to dependent claim 26, Taylor teaches:
	Obtaining, via the processor, one or user interactions with the at least one image (See Taylor, Col. 17 and figure 6) A user or the computer system may add seeds which act as starting points for segmenting the main coronary arteries and further states adding seeds in one or more branches connected to the main coronary arteries. The system may place the seeds automatically using extracted centerline information.
In reference to dependent claim 27, Taylor teaches:
	Generating, via the processor, a model of the individual’s anatomy based on the one or more user interactions with the at least one image (See Taylor, Col. 17) User may provide inputs to the system in order to generate a first initial model and the system generates a first initial model including portions of varying intensity indicating the lumens of the aorta, the main coronary arteries, and/or the branches.
In reference to dependent claim 28, Taylor teaches:
	Creating one or more visualization for each of the one or more annotations for annotating anatomical features identified in the at least one image of the individual’s anatomy (See Taylor, Col. 17) At the command of the user, the computer system may then use the seeds as starting points to form the first initial model. 
In reference to dependent claim 29, Taylor teaches:
	Wherein the one or more visualizations enables the user to view and validate the one or more annotations (See Taylor, Col. 17 & 18) the user inputs seeds as starting points  for the system to begin forming the first initial model. This process repeats until the entire portions of interest (e.g., the portions of the aorta and/or the main coronary arteries, are segmented. Second models are generated based upon newly added seeds. Specific anatomical image data may be reviewed and corrected (i.e. validated). 
In reference to dependent claim 30, Taylor teaches:
	Prompting a validation request for a subset of the one or more annotations for annotating anatomical features identified in the at least one image of the individual’s anatomy (See Taylor, Col. 18) The first and second models may be compared to ensure that the segmentation of the aorta and/or the main coronary arteries is accurate. Any areas of discrepancy between the first and second initial models may be compared to correct the segmentation and to form the mode. 
In reference to claims 31-35, the claims recite a system for carrying out similar steps to those found in claims 21-25, respectively. Thus, the claims are rejected under similar rationale. 
In reference to claims 36-40, the claims recite a computer readable medium including computer executable instructions for carrying out similar steps to those found in the claims 21-25, respectively. Thus, the claims are rejected under similar rationale. 


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claim to more narrowly define the red flag task to include ‘determining  whether the at least one image is adequate for additional image processing and creation of a model’ and further included ‘a multi-planar reconstructed view’ when displaying one or more annotations to a user based on the determined dependency or hierarchy between the at least two of the one or more annotations. The changes, when read within the context of the claim, required a new search in considering the newly amended claims. 


Conclusion
7.	The examiner recommends adding language related to the concepts in the claims including the red flag task and annotating anatomical features. Including language that would better identify how the red flag task is carried out such as through a user action within a generated user interface that displays the image. Also, the annotating anatomical features limitation in the claim could more clearly identify the functionality of the claim if it included language that better linked the annotations with the red flag task. Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178